


Exhibit 10.1


FORM
OF
INDEMNIFICATION AGREEMENT


This Indemnification Agreement (“Agreement”) is made and entered into as of this
7th day of November, 2012, by and among COLE CREDIT PROPERTY TRUST II, INC., a
Maryland corporation (the “Company”), and [        ] (“Indemnitee”).


WHEREAS, in light of the litigation costs and risks to directors and officers
resulting from their service to companies, and the desire of the Company to
attract and retain qualified individuals to serve as directors and officers, it
is reasonable, prudent and necessary for the Company to indemnify and advance
expenses on behalf of its directors and/or officers to the fullest extent
permitted by applicable law and the Charter (as hereinafter defined) so that
they will serve or continue to serve the Company free from undue concern
regarding such risks;


WHEREAS, the Company has requested that Indemnitee serve or continue to serve as
a director of the Company and may have requested or may in the future request
that Indemnitee serve on one or more Special Committees as a director or in
other capacities;


WHEREAS, one of the conditions that Indemnitee requires in order to serve as a
director of the Company is that Indemnitee be so indemnified;


WHEREAS, Indemnitee does not regard the advancement or indemnification
protections provided for in the Bylaws (as hereinafter defined) or the Charter
to be adequate protection against personal liability; and


WHEREAS, the Bylaws, the Charter and/or applicable law permit the Company to
provide additional indemnification and advancement rights to Indemnitee.


NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:


1.Services by Indemnitee. Indemnitee agrees to serve as a director and/or an
officer of the Company. Indemnitee may at any time and for any reason resign
from such position (subject to any contractual obligation the Indemnitee may
have under any other agreement).


2.Indemnification - General. On the terms and subject to the conditions of this
Agreement and consistent with the Charter, the Company shall, to the fullest
extent permitted by law, (a) indemnify Indemnitee with respect to, and hold
Indemnitee harmless from and against, all losses, liabilities, judgments, fines,
penalties, costs, amounts paid in settlement, Expenses (as hereinafter defined)
and other amounts that Indemnitee incurs and that result from, arise in
connection with or are by reason of Indemnitee's Corporate Status (as
hereinafter defined); and (b) advance Expenses to Indemnitee. Without limiting
the generality of the foregoing, the Company shall not indemnify Indemnitee for
any loss or liability incurred by reason of an act or omission performed or
omitted to be performed on behalf of the Company unless Indemnitee determined,
in good faith, that the course of conduct that caused the loss or liability was
in the best interest of the Company. The Company shall not indemnify Indemnitee
for any loss or liability that was the result of the [gross negligence or
willful misconduct by Indemnitee] [negligence or misconduct by the Indemnitee].
The Company shall not indemnify Indemnitee if it is established that: (a) the
act or omission of Indemnitee was material to the loss or liability and was
committed in bad faith or was the result of active and deliberate dishonesty;
(b) Indemnitee actually received an improper personal benefit in money, property
or services; (c) in the case of any criminal proceeding, Indemnitee had
reasonable cause to believe that the act or omission was unlawful; (d) in a
proceeding by or in the right of the Company, Indemnitee is adjudged in a final
non-appealable judicial determination to be liable to the Company; or (e) the
loss, liability or expense arose from or out of an alleged violation of federal
or state securities laws by Indemnitee unless one or more of the following
conditions are met: (i) there has been a successful adjudication on the merits
of each count involving alleged material securities law violations as to the
Indemnitee; (ii) such claims have been dismissed with prejudice on the merits by
a court of competent jurisdiction as to the Indemnitee; or (iii) a court of
competent jurisdiction approves a settlement of the claims against the
Indemnitee and finds that indemnification of the settlement and the related
costs should be made, and the court considering the request for indemnification
has been advised of the position of the Securities and Exchange Commission and
of the published position of any state securities regulatory authority in which
securities were offered or sold as to indemnification for violations of
securities laws. The obligations of the Company under this Agreement (a) shall
continue after such time as Indemnitee ceases to serve as a director of the
Company or in any other

1

--------------------------------------------------------------------------------




Corporate Status, and (b) include, without limitation, claims for monetary
damages against Indemnitee in respect of any actual or alleged liability or
other loss of Indemnitee, to the fullest extent permitted under applicable law
(including, if applicable, Section 2-418 of the Maryland General Corporation
Law) as in existence on the date hereof and as amended from time to time and the
Charter.


3.Proceedings Other Than Proceedings by or in the Right of the Company. If in
connection with or by reason of Indemnitee's Corporate Status, Indemnitee was,
is, or is threatened to be made, a party to or a participant in any Proceeding
(as hereinafter defined) other than a Proceeding by or in the right of the
Company to procure a judgment in its favor and in which Indemnitee is a
defendant or respondent, the Company shall, to the fullest extent permitted by
law, and subject to Section 2, indemnify Indemnitee with respect to, and hold
Indemnitee harmless from and against, all Expenses, liabilities, judgments,
penalties, fines and amounts paid in settlement (including all interest,
assessments and other charges paid or payable in connection with or in respect
of such liabilities, judgments, penalties, fines and amounts paid in settlement)
incurred by Indemnitee or on behalf of Indemnitee in connection with such
Proceeding or any claim, issue or matter therein.


4.Proceedings by or in the Right of the Company. If in connection with or by
reason of Indemnitee's Corporate Status, Indemnitee was, is, or is threatened to
be made, a defendant or respondent to any Proceeding by or in the right of the
Company to procure a judgment in the Company's favor, the Company shall, to the
fullest extent permitted by law and subject to Section 2, indemnify Indemnitee
with respect to, and hold Indemnitee harmless from and against, all Expenses
incurred by Indemnitee or on behalf of Indemnitee in connection with such
Proceeding or any claim, issue or matter therein unless there is a final
non-appealable judicial determination that the Indemnitee is liable to the
Company.


5.Mandatory Indemnification in Case of Successful Defense. Notwithstanding any
other provision of this Agreement, to the extent that Indemnitee is a party to
(or a participant in) and is successful, on the merits or otherwise, in defense
of any Proceeding or any claim, issue or matter therein (including, without
limitation, any Proceeding brought by or in the right of the Company), the
Company shall, to the fullest extent permitted by law, indemnify Indemnitee with
respect to, and hold Indemnitee harmless from and against, all Expenses incurred
by Indemnitee or on behalf of Indemnitee in connection therewith. If Indemnitee
is not wholly successful in defense of such Proceeding but is successful, on the
merits or otherwise, as to one or more but less than all claims, issues or
matters in such Proceeding, the Company shall, to the fullest extent permitted
by law, indemnify Indemnitee against all Expenses incurred by Indemnitee or on
behalf of Indemnitee in connection with each successfully resolved claim, issue
or matter. For purposes of this Section 5 and without limitation, the
termination of any claim, issue or matter in such a Proceeding by dismissal,
with or without prejudice, on substantive or procedural grounds, or settlement
of any such claim prior to a final judgment by a court of competent jurisdiction
with respect to such Proceeding, shall be deemed to be a successful result as to
such claim, issue or matter.


6.Partial Indemnification. If Indemnitee is entitled under any provision of this
Agreement or otherwise to indemnification by the Company for some or a portion
of the Expenses, liabilities, judgments, penalties, fines and amounts paid in
settlement (including all interest, assessments and other charges paid or
payable in connection with or in respect of such liabilities, judgments,
penalties, fines and amounts paid in settlement) incurred by Indemnitee or on
behalf of Indemnitee in connection with a Proceeding or any claim, issue or
matter therein, in whole or in part, the Company shall, to the fullest extent
permitted by law, indemnify Indemnitee to the fullest extent to which Indemnitee
is entitled to such indemnification.


7.Indemnification for Additional Expenses Incurred to Secure Recovery or as
Witness.


(a)The Company shall, to the fullest extent permitted by law, indemnify
Indemnitee with respect to, and hold Indemnitee harmless from and against, any
and all Expenses and, if requested by Indemnitee, shall advance on an
as-incurred basis (as provided in Section 8 of this Agreement) such Expenses to
Indemnitee, which are incurred by Indemnitee in connection with any action or
proceeding or part thereof brought by Indemnitee for (i) indemnification or
advance payment of Expenses by the Company under this Agreement, any other
agreement, the Charter or Bylaws of the Company as now or hereafter in effect,
or (ii) recovery under any liability insurance policies maintained by the
Company for the benefit of its directors and officers.


(b)To the extent that Indemnitee is a witness (or is forced or asked to respond
to discovery requests) in any Proceeding to which Indemnitee is not a party, the
Company shall, to the fullest extent permitted by law, indemnify Indemnitee with
respect to, and hold Indemnitee harmless from and against, and the Company will
advance on an as-incurred basis (as provided in Section 8 of this Agreement),
all Expenses incurred by Indemnitee or on behalf of Indemnitee in connection
therewith, to the extent such Expenses are not paid or reimbursed by other
persons or entities.


8.Advancement of Expenses. The Company shall, to the fullest extent permitted by
law, pay or reimburse on a current and as-incurred basis all Expenses incurred
by Indemnitee in connection with any Proceeding arising from, in

2

--------------------------------------------------------------------------------




consequence of or relating to Indemnitee's Corporate Status. Such Expenses shall
be paid or reimbursed in advance of the final disposition of such Proceeding,
without regard to whether Indemnitee will ultimately be entitled to be
indemnified for such Expenses and without regard to whether an Adverse
Determination (as hereinafter defined) has been or may be made, except as
contemplated by the last sentence of Section 9(f) of this Agreement. Upon
submission of a request for advancement of Expenses pursuant to Section 9(c) of
this Agreement, Indemnitee shall be entitled to advancement of Expenses as
provided in this Section 8, and such advancement of Expenses shall continue
until such time (if any) as there is a final, non-appealable judicial
determination that Indemnitee is not entitled to indemnification. Indemnitee
shall repay such amounts advanced if and to the extent that it shall ultimately
be determined in a decision by a court of competent jurisdiction from which no
appeal can be taken that Indemnitee is not entitled to be indemnified by the
Company for such Expenses. Such repayment obligation shall be unsecured and
shall not bear interest. To the extent required by law that cannot be waived by
the Company, the Indemnitee shall provide the Company with (1) a written
affirmation of Indemnitee's good faith belief that Indemnitee has met the
standard of conduct necessary for indemnification by the Company as authorized
by this Agreement, and (2) a written undertaking by or on behalf of the
Indemnitee to repay the amount if it shall ultimately be determined in a
decision by a court of competent jurisdiction from which no appeal can be taken
that the Indemnitee is not entitled to be indemnified by the Company for such
Expenses. The Company shall not impose on Indemnitee additional conditions to
advancement or require from Indemnitee additional undertakings regarding
repayment.


9.Indemnification Procedures.


(a)Notice of Proceeding. Indemnitee agrees to notify the Company promptly upon
being served with any summons, citation, subpoena, complaint, indictment,
information or other document relating to any Proceeding or matter which may be
subject to indemnification or advancement of Expenses hereunder. Any failure by
Indemnitee to notify the Company will relieve the Company of its advancement or
indemnification obligations under this Agreement only to the extent the Company
can establish that such omission to notify resulted in actual and material
prejudice to it which cannot be reversed or otherwise eliminated without any
material negative effect on the Company, and the omission to notify the Company
will, in any event, not relieve the Company from any liability which it may have
to indemnify Indemnitee otherwise than under this Agreement. If, at the time of
receipt of any such notice, the Company has liability insurance policies in
effect for the benefit of its directors and officers, the Company will promptly
notify the relevant insurers in accordance with the procedures and requirements
of such policies.


(b)Defense; Settlement. Subject to the terms of any applicable liability
insurance policy maintained by the Company, Indemnitee shall have the sole right
and obligation to control the defense or conduct of any claim or Proceeding with
respect to Indemnitee. The Company shall not, without the prior written consent
of Indemnitee, which may be provided or withheld in Indemnitee's sole
discretion, effect any settlement of any Proceeding against Indemnitee or which
could have been brought against Indemnitee or which potentially or actually
imposes any cost, liability, exposure or burden on Indemnitee unless (i) such
settlement solely involves the payment of money by persons other than Indemnitee
or performance of any obligation by persons other than Indemnitee, and includes
an unconditional release of Indemnitee by all relevant parties from all
liability on any matters that are the subject of such Proceeding and an
acknowledgment that Indemnitee denies all wrongdoing in connection with such
matters and (ii) the Company has fully indemnified the Indemnitee with respect
to, and held Indemnitee harmless from and against, all Expenses incurred by
Indemnitee or on behalf of Indemnitee in connection with such Proceeding. The
Company shall not be obligated to indemnify Indemnitee against amounts paid in
settlement of a Proceeding against Indemnitee if such settlement is effected by
Indemnitee without the Company's prior written consent, which consent shall not
be unreasonably withheld, delayed or conditioned, unless such settlement solely
involves the payment of money by persons other than the Company or performance
of any obligation by persons other than the Company, and includes an
unconditional release of the Company by any party to such Proceeding other than
the Indemnitee from all liability on any matters that are the subject of such
Proceeding and an acknowledgment that the Company denies all wrongdoing in
connection with such matters. The Company and the Indemnitee shall comply with
the terms of any applicable liability insurance policies in effecting the
settlement of any Proceeding.


(c)Request for Advancement; Request for Indemnification.


(i)To obtain advancement of Expenses under this Agreement, Indemnitee shall
submit to the Company a written request therefor, together with such invoices or
other supporting information as may be reasonably requested by the Company and
reasonably available to Indemnitee, and, only to the extent required by
applicable law which cannot be waived, a written affirmation of the Indemnitee's
good faith belief that he has met the standard of conduct necessary for
indemnification by the Company as authorized by this Agreement and an unsecured
written undertaking to repay amounts advanced. The Company shall make advance
payment or reimbursement of Expenses to Indemnitee no later than fifteen (15)
business days after receipt of the written request for advancement (and each
subsequent request for advancement) by Indemnitee. If, at the time of receipt of
any such written request for advancement of Expenses, the Company has liability

3

--------------------------------------------------------------------------------




insurance policies in effect for the benefit of its directors and officers, the
Company will promptly notify the relevant insurers in accordance with the
procedures and requirements of such policies. The Company shall thereafter keep
such insurers informed of the status of the Proceeding or other claim and take
such other actions, as reasonably appropriate to secure coverage of Indemnitee
for such claim.


(ii)To obtain indemnification under this Agreement, Indemnitee may submit a
written request for indemnification hereunder. The time at which Indemnitee
submits a written request for indemnification shall be determined by the
Indemnitee in the Indemnitee's sole discretion. Once Indemnitee submits such a
written request for indemnification (and only at such time that Indemnitee
submits such a written request for indemnification), a Determination (as
hereinafter defined) shall thereafter be made, as provided in and only to the
extent required by Section 9(d) of this Agreement. In no event shall a
Determination be made, or required to be made, as a condition to or otherwise in
connection with any advancement of Expenses pursuant to Section 8 and Section
9(c)(i) of this Agreement. If, at the time of receipt of any such request for
indemnification, the Company has liability insurance policies in effect for the
benefit of its directors and officers, the Company will promptly notify the
relevant insurers and take such other actions as reasonably necessary or
appropriate to secure coverage of Indemnitee for such claim in accordance with
the procedures and requirements of such policies.


(d)Determination. The Company agrees that Indemnitee shall be indemnified to the
fullest extent permitted by law and the Charter and that no Determination shall
be required in connection with such indemnification unless specifically required
by applicable law which cannot be waived or by the Charter. In no event shall a
Determination be required in connection with indemnification for Expenses
pursuant to Section 7 of this Agreement or Expenses incurred in connection with
any Proceeding or portion thereof with respect to which Indemnitee has been
successful on the merits or otherwise. Any decision that a Determination is
required by law or by the Charter in connection with any other indemnification
of Indemnitee shall be made within sixty (60) days after receipt of Indemnitee's
written request for indemnification pursuant to Section 9(c)(ii). A
Determination shall be made either (i) by the Disinterested Directors (as
hereinafter defined), if any, so long as Indemnitee does not request that such
Determination be made by Independent Counsel (as hereinafter defined), or (ii)
if there are no Disinterested Directors, or if so requested by Indemnitee, in
Indemnitee's sole discretion, by Independent Counsel in a written opinion to the
Company and Indemnitee. If a Determination is made that Indemnitee is entitled
to indemnification, payment to Indemnitee shall be made within fifteen (15)
business days after such Determination. Indemnitee shall reasonably cooperate
with the person, persons or entity making such Determination with respect to
Indemnitee's entitlement to indemnification, including providing to such person,
persons or entity upon reasonable advance request any documentation or
information which is not privileged or otherwise protected from disclosure and
which is reasonably available to Indemnitee and reasonably necessary to such
Determination. Any Expenses incurred by Indemnitee in so cooperating with the
Disinterested Directors or Independent Counsel, as the case may be, making such
Determination shall be advanced and borne by the Company (irrespective of the
Determination as to Indemnitee's entitlement to indemnification) and the Company
is liable to indemnify and hold Indemnitee harmless therefrom. If the person,
persons or entity empowered or selected under Section 9(d) of this Agreement to
determine whether Indemnitee is entitled to indemnification shall not have made
a Determination within sixty (60) days after receipt by the Company of the
request therefor, the requisite Determination of entitlement to indemnification
shall, to the fullest extent not prohibited by law, be deemed to have been made
and Indemnitee shall be entitled to such indemnification, absent (i) a
misstatement by Indemnitee of a material fact, or an omission of a material fact
necessary to make Indemnitee's statement not materially misleading, in
connection with the request for indemnification, or (ii) a prohibition of such
indemnification under applicable law or under the Charter; provided, however,
that such sixty (60) day period may be extended for a reasonable time, not to
exceed an additional sixty (60) days, if the person, persons or entity making
the Determination with respect to entitlement to indemnification in good faith
requires such additional time for the obtaining or evaluating of documentation
and/or information relating thereto; and provided, further, that the foregoing
provisions of this Section 9(d) shall not apply if the Determination of
entitlement to indemnification is to be made by Independent Counsel pursuant to
Section 9(e).


(e)Independent Counsel. In the event Indemnitee requests that the Determination
be made by Independent Counsel pursuant to Section 9(d) of this Agreement, the
Independent Counsel shall be selected as provided in this Section 9(e). The
Independent Counsel shall be selected by the Board of Directors. The Board of
Directors shall make such selection on behalf of the Company, subject to the
remaining provisions of this Section 9(e), and the Company shall give written
notice to the Indemnitee, advising the Indemnitee of the identity of the
Independent Counsel so selected. The Indemnitee may, within ten (10) days after
such written notice of selection shall have been received, deliver to the
Company, a written objection to such selection; provided, however, that such
objection may be asserted only on the ground that the Independent Counsel so
selected does not meet the requirements of “Independent Counsel” as defined in
Section 15 of this Agreement, and the objection shall set forth with
particularity the factual basis of such assertion. Absent a proper and timely
objection, the person so selected shall act as Independent Counsel. If a written
objection is so made and substantiated, the Independent Counsel so selected may
not serve as Independent Counsel unless and until such objection is withdrawn or
a court of competent jurisdiction has determined that such objection is without
merit. If, within ten (10) days after submission by

4

--------------------------------------------------------------------------------




Indemnitee of a written request for indemnification pursuant to Section 9(c)(ii)
of this Agreement and after a request for the appointment of Independent Counsel
has been made, no Independent Counsel shall have been selected and not objected
to, either the Company or Indemnitee may petition a court of competent
jurisdiction for resolution of any objection which shall have been made by the
Indemnitee to the Company's selection of Independent Counsel and/or for the
appointment as Independent Counsel of a person selected by the court or by such
other person as the court shall designate, and the person with respect to whom
all objections are so resolved or the person so appointed shall act as
Independent Counsel under Section 9(d) of this Agreement. Upon the due
commencement of any judicial proceeding or arbitration pursuant to Section 9(f)
of this Agreement, Independent Counsel shall be discharged and relieved of any
further responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing). Any expenses incurred by or in connection
with the appointment of Independent Counsel shall be borne by the Company
(irrespective of the Determination of Indemnitee's entitlement to
indemnification) and not by Indemnitee.


(f)[intentionally left blank]
 
(g)Presumptions; Burden and Standard of Proof. The parties intend and agree
that, to the extent permitted by law, in connection with any Determination with
respect to Indemnitee's entitlement to indemnification hereunder by any person,
including a court:


(i)it will be presumed that Indemnitee is entitled to indemnification under this
Agreement (notwithstanding any Adverse Determination), and the Company or any
other person or entity challenging such right will have the burden of proof to
overcome that presumption in connection with the making by any person, persons
or entity of any determination contrary to that presumption;


(ii)the termination of any action, suit or proceeding by judgment, order or
settlement, shall not, of itself, create a presumption that Indemnitee did not
meet the standard of conduct that would permit indemnification;


(iii)Indemnitee will be deemed to have acted in good faith if Indemnitee's
action is based on the records or books of account of the Company, including
financial statements, or on information supplied to Indemnitee by the officers,
employees, or committees of the board of directors of the Company, or on the
advice of legal counsel or other advisors (including financial advisors and
accountants) for the Company or on information or records given in reports made
to the Company by an independent certified public accountant or by an appraiser
or other expert or advisor selected by the Company; and


(iv)the knowledge and/or actions, or failure to act, of any director, officer,
agent or employee of the Company or relevant enterprises will not be imputed to
Indemnitee in a manner that limits or otherwise adversely affects Indemnitee's
rights hereunder.


The provisions of this Section 9(g) shall not be deemed to be exclusive or to
limit in any way the other circumstances in which Indemnitee may be deemed to
have met the applicable standard of conduct set forth in this Agreement.


10.Remedies of Indemnitee.


(a)Subject to Section 10(e), in the event that (i) an Adverse Determination is
made pursuant to Section 9(d) of this Agreement, (ii) advancement of Expenses is
not timely made pursuant to Section 9(c) of this Agreement, (iii) no
Determination of entitlement to indemnification shall have been made pursuant to
Section 9(d) of this Agreement within sixty (60) days after receipt by the
Company of the request for indemnification, (iv) payment of indemnification is
not made pursuant to Section 5, 6 or 7 of this Agreement within fifteen (15)
business days after receipt by the Company of a written request therefor, (v)
payment of indemnification pursuant to Section 3, 4 or 7 of this Agreement is
not made within fifteen (15) business days after a Favorable Determination has
been made, or (vi) in the event that the Company or any other person takes or
threatens to take any action to declare this Agreement void or unenforceable, or
institutes any litigation or other action or Proceeding designed to deny, or to
recover from, the Indemnitee the benefits provided or intended to be provided to
the Indemnitee hereunder, Indemnitee shall have the right to commence a
Proceeding before a court of competent jurisdiction to challenge such Adverse
Determination and/or to require the Company to make such payments or advances of
Expenses (and the Company shall have the right to defend its position in such
Proceeding and to appeal any adverse judgment in such Proceeding). Indemnitee
shall be entitled to be indemnified for all Expenses incurred in connection with
such a Proceeding and to have such Expenses advanced by the Company in
accordance with Section 8 of this Agreement. If Indemnitee fails to challenge an
Adverse Determination within sixty (60) business days, or if Indemnitee
challenges an Adverse Determination and such Adverse Determination has been
upheld by a final judgment of a court of competent jurisdiction from which no
appeal can be taken, then, to the extent and only to the extent required by such
Adverse Determination or final judgment, the Company

5

--------------------------------------------------------------------------------




shall not be obligated to indemnify or advance Expenses to Indemnitee under this
Agreement, and the Indemnitee shall repay to the Company any amounts previously
advanced, in accordance with Section 8 of this Agreement. Alternatively,
Indemnitee, at his option, may seek to challenge such Adverse Determination
and/or require the Company to make such payments or advances of Expenses in
arbitration to be conducted by a single arbitrator pursuant to the Commercial
Arbitration Rules of the American Arbitration Association. Indemnitee shall
commence such proceeding before a court of competent jurisdiction or in
arbitration within one hundred eighty (180) days following the date on which
Indemnitee first has the right to commence such Proceeding pursuant to this
Section 10(a); provided, however, that the foregoing clause shall not apply in
respect of a proceeding brought by Indemnitee to enforce Indemnitee's rights
under Section 5 of this Agreement. The Company shall not oppose Indemnitee's
choice of adjudication, on the one hand, or arbitration, on the other hand.


(b)In the event that an Adverse Determination shall have been made pursuant to
Section 9(d) of this Agreement, any judicial proceeding or arbitration commenced
pursuant to this Section 10 shall be conducted in all respects as a de novo
trial, or arbitration, on the merits, in which (i) Indemnitee shall not be
prejudiced by reason of that Adverse Determination, and (ii) the Company shall
bear the burden of establishing that Indemnitee is not entitled to
indemnification.


(c)If a Favorable Determination shall have been made pursuant to Section 9(d) of
this Agreement, the Company shall be bound by such Favorable Determination in
any judicial proceeding or arbitration commenced pursuant to this Section 10,
absent (i) a misstatement by Indemnitee of a material fact, or an omission of a
material fact necessary to make Indemnitee's statement not materially
misleading, in connection with the request for indemnification, or (ii) a
prohibition of such indemnification under applicable law.
(d)

(e)The Company shall, to the fullest extent not prohibited by law, be precluded
from asserting in any judicial proceeding or arbitration commenced pursuant to
this Section 10 that the procedures and presumptions of this Agreement are not
valid, binding and enforceable and shall stipulate in any such court or before
any such arbitrator that the Company is bound by all the provisions of this
Agreement.


(f)Notwithstanding anything in this Agreement to the contrary, no Determination
as to entitlement of Indemnitee to indemnification under this Agreement shall be
required to be made prior to the final disposition of the Proceeding.


11.Insurance; Other Rights of Recovery, etc.


(a)The Company, or its affiliates, shall purchase and maintain a policy or
policies of insurance with reputable insurance companies with A.M. Best ratings
of “A-” or better at the time of the binding of the policy, providing Indemnitee
with coverage, subject to the terms, conditions and exclusions in the policy,
for liability asserted against, and incurred by, Indemnitee or on Indemnitee's
behalf by reason of Indemnitee's Corporate Status, or arising out of
Indemnitee's status as such, whether or not the Company would have the power to
indemnify Indemnitee against such liability. The Company shall continue to
provide such insurance coverage to Indemnitee and such insurance policies shall
have coverage amounts, terms, conditions and policy limits consistent with
Market Insurance Coverage, as defined in Section 15 of this Agreement, for
directors and officers of real estate investment trusts, and in all events, at
least as favorable to Indemnitee as the insurance coverage provided by the
Company to any other officer or director of the Company. Upon the Company's
receipt from Indemnitee any notice of the commencement of an action, suit,
proceeding or other claim, the Company shall give prompt notice of the
commencement of such action, suit, proceeding or other claim to the insurers and
take such other actions in accordance with the procedures set forth in the
policy as required or appropriate to secure coverage of Indemnitee for such
action, suit, proceeding or other claim. The Company shall thereafter take all
reasonably necessary or desirable action to cause such insurers to pay, on
behalf of Indemnitee, all amounts payable as a result of such action, suit,
proceeding or other claim in accordance with the terms of such policy. Upon
request of Indemnitee, the Company shall provide Indemnitee with copies of the
Company's then current insurance policies (then in existence) maintained for the
benefit of its directors and officers. Indemnitee agrees to keep such insurance
policies confidential, provided, however, that Indemnitee may provide such
information to Indemnitee's representatives on a need to know basis, including,
but not limited to, Indemnitee's attorneys, accountants and advisors. In the
event of a Change of Control, the Company shall purchase a directors and
officers “Tail” insurance policy or policies to provide coverage to the
Company's directors and officers for a period of six (6) years after such Change
in Control, but only with respect to coverage for claims arising from wrongful
acts, errors or omissions occurring before such Change in Control. In the event
of any public listing of the Company's stock, the Company shall purchase and
provide Indemnitee insurance with coverage and policy terms consistent with
Market Insurance Coverage for directors and officers of publically listed real
estate investment trusts.


(b)The rights to indemnification and advancement of Expenses as provided by this
Agreement shall not be deemed exclusive of any other rights to which Indemnitee
may at any time, whenever conferred or arising, be entitled under

6

--------------------------------------------------------------------------------




applicable law, under the Charter or Bylaws, or under any other agreement, vote
of stockholders or resolution of directors of the Company, or otherwise.
Indemnitee's rights under this Agreement are present contractual rights that
fully vest upon Indemnitee's first service as a director or an officer of the
Company.


(c)No amendment, alteration or repeal of this Agreement or of any provision
hereof shall limit or restrict any right of Indemnitee under this Agreement in
respect of any action taken or omitted by such Indemnitee in Indemnitee's
Corporate Status prior to such amendment, alteration or repeal. To the extent
that a change in the Maryland General Corporation Law (or other applicable law),
whether by statute or judicial decision, permits greater indemnification or
advancement of Expenses than would be afforded currently under the Company's
Charter or Bylaws and this Agreement, it is the intent of the parties hereto
that Indemnitee enjoy by this Agreement the greater benefits so afforded by such
change, provided, however, that in all events indemnification, and not
advancement, shall be subject to the limits on indemnification set forth in
Section 2 of this Agreement. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy.


12.Employment Rights; Successors.


(a)This Agreement shall not be deemed an employment contract between the Company
and Indemnitee. This Agreement shall continue in force as provided above after
Indemnitee has ceased to serve as a director and/or an officer of the Company or
any other Corporate Status.


(b)This Agreement shall be binding upon the Company and its successors and
assigns and shall inure to the benefit of Indemnitee and Indemnitee's heirs,
executors and administrators. If the Company or any of its respective successors
or assigns shall (i) consolidate with or merge into any other corporation or
entity and shall not be the continuing or surviving corporation or entity of
such consolidation or merger or (ii) transfer all or substantially all of its
properties and assets to any individual, corporation or other entity, then, and
in each such case, proper provisions shall be made so that the successors and
assigns of the Company shall assume all of the obligations set forth in this
Agreement.


13.Severability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable for any reason whatsoever: (a) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including without limitation, each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby; (b) such provision or provisions
shall be deemed reformed to the extent necessary to conform to applicable law
and to give the maximum effect to the intent of the parties hereto; and (c) to
the fullest extent possible, the provisions of this Agreement (including,
without limitation, each portion of any Section of this Agreement containing any
such provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.


14.Exception to Right of Indemnification or Advancement of Expenses.
Notwithstanding any other provision of this Agreement and except as provided in
Section 7(a) of this Agreement or as may otherwise be agreed by the Company,
Indemnitee shall not be entitled to indemnification or advancement of Expenses
under this Agreement with respect to any Proceeding brought by Indemnitee (other
than a Proceeding by Indemnitee (i) by way of defense or counterclaim or other
similar portion of a Proceeding, (ii) to enforce Indemnitee's rights under this
Agreement or (iii) to enforce any other rights of Indemnitee to indemnification,
advancement or contribution from the Company under any other contract, Bylaws or
Charter or under statute or other law, including any rights under Section 2-418
of the Maryland general Corporation Law), unless the bringing of such Proceeding
or making of such claim shall have been approved by the Board of Directors.


15.Definitions. For purposes of this Agreement:


(a)“Board of Directors” means the board of directors of the Company.


(b)“Bylaws” means (i) in the case of the Company, its Bylaws as in effect from
time to time and (ii) in the case of any other entity, its bylaws or similar
governing document.


(c)“Change of Control ” means, with respect to the Company, the occurrence of
one or more of the following events: (i) a merger (including a triangular
merger), consolidation or other combination with or into another person (other
than in connection with a change in the Company's state of incorporation or
organizational form) where the stockholders of the Company immediately prior to
such merger, consolidation or other combination, would not, immediately after
the merger, consolidation or other combination, beneficially own (as such term
is defined in Rule 13d-3 under the Securities Exchange Act of 1934, as amended),
directly or indirectly, shares representing in the aggregate more than 50% of
the voting

7

--------------------------------------------------------------------------------




shares of the person issuing cash or securities in such merger, consolidation or
other combination (or of its ultimate parent corporation, if any) or (ii) the
direct or indirect sale, lease, exchange or other transfer of all or
substantially all of the assets (in one transaction or a series of related
transactions) of the Company.


(d)“Charter” means, (i) in the case of the Company, its charter as in effect
from time to time and (ii) in the case of any other entity, its charter,
certificate of incorporation, articles of incorporation or similar constituting
document.


(e)“Corporate Status” describes the status of a person by reason of such
person's past, present or future service as a director, officer, employee,
fiduciary, trustee, or agent of the Company or such person's service, at the
request of the Company and while a director of the Company, as a director,
officer, fiduciary, trustee or agent of another entity.


(f) “Determination” means a determination that either (x) there is a reasonable
basis for the conclusion that indemnification of Indemnitee is proper in the
circumstances because Indemnitee met a particular standard of conduct (a
“Favorable Determination”) or (y) there is no reasonable basis for the
conclusion that indemnification of Indemnitee is proper in the circumstances
because Indemnitee met a particular standard of conduct (an “Adverse
Determination”). An Adverse Determination shall include the decision that a
Determination was required in connection with indemnification and the decision
as to the applicable standard of conduct.


(g)“Disinterested Director” means a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee and does not otherwise have an interest materially adverse to any
interest of Indemnitee.


(h)“Expenses” shall mean all direct and indirect costs, fees and expenses of any
type or nature whatsoever and shall specifically include, without limitation,
all reasonable attorneys' fees, retainers, court costs, transcript costs, fees
and costs of experts, witness fees and costs, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees, any federal, state, local or foreign taxes imposed on Indemnitee as a
result of the actual or deemed receipt of any payments under this Agreement,
ERISA excise taxes and penalties, and all other disbursements or expenses of the
types customarily incurred in connection with prosecuting, defending, preparing
to prosecute or defend, investigating, being or preparing to be a witness, in,
or otherwise participating in, a Proceeding or an appeal resulting from a
Proceeding, including, but not limited to, the premium for appeal bonds,
attachment bonds or similar bonds and all interest, assessments and other
charges paid or payable in connection with or in respect of any such Expenses,
and shall also specifically include, without limitation, all reasonable
attorneys' fees and all other expenses incurred by or on behalf of Indemnitee in
connection with preparing and submitting any requests or statements for
indemnification, advancement, contribution or any other right provided by this
Agreement. Expenses, however, shall not include amounts of judgments or fines
against Indemnitee.


(i) “Independent Counsel” means, at any time, any law firm, or a member of a law
firm, that (a) is experienced in matters of corporation law and (b) is not, at
such time, or has not been in the five years prior to such time, retained to
represent: (i) the Company or Indemnitee in any matter material to either such
party (other than with respect to matters concerning Indemnitee under this
Agreement, or of other indemnities under similar indemnification agreements), or
(ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee's rights under this Agreement. The Company agrees to pay the
reasonable fees and expenses of the Independent Counsel referred to above and to
fully indemnify such counsel against any and all Expenses, claims, liabilities
and damages arising out of or relating to this Agreement or its engagement
pursuant hereto and to be jointly and severally liable therefor.


(j)“Market Insurance Coverage” means insurance with coverage amounts, terms,
conditions and policy limits consistent with the coverage amounts, terms,
conditions and policy limits provided to the directors and officers of similarly
situated real estate investment trusts having comparable assets under management
as the Company's then current assets under management. Market Insurance Coverage
shall provide coverage, subject to the terms, conditions and exclusions in the
policy, for claims made against Indemnitee by reason of Indemnitee's Corporate
Status, or arising out of Indemnitee's status as such, whether or not the
Company would have the power to indemnify Indemnitee against such liability. The
parties acknowledge and agree that the insurance policies maintained by the
Company for the benefit of its directors and officers as of the date of the
execution of this Agreement constitute Market Insurance Coverage.


(k) “Proceeding” includes any actual, threatened, pending or completed action,
suit, arbitration, alternate dispute resolution mechanism, investigation (formal
or informal), inquiry, administrative hearing or any other actual, threatened,
pending or completed proceeding, whether brought by or in the right of the
Company or otherwise and whether

8

--------------------------------------------------------------------------------




civil, criminal, administrative or investigative in nature, in which Indemnitee
was, is, may be or will be involved as a party, witness or otherwise, by reason
of Indemnitee's Corporate Status or by reason of any action taken by Indemnitee
or of any inaction on Indemnitee's part while acting as director, officer,
employee, fiduciary, trustee or agent of the Company (in each case whether or
not Indemnitee is acting or serving in any such capacity or has such status at
the time any liability or expense is incurred for which indemnification or
advancement of Expenses can be provided under this Agreement). If Indemnitee
believes in good faith that a given situation may lead to or culminate in the
institution of a Proceeding, this shall be considered a Proceeding under this
paragraph.


16.Construction. Whenever required by the context, as used in this Agreement the
singular number shall include the plural, the plural shall include the singular,
and all words herein in any gender shall be deemed to include (as appropriate)
the masculine, feminine and neuter genders.


17.Reliance. The Company expressly confirms and agrees that it has entered into
this Agreement and assumed the obligations imposed on it hereby in order to
induce Indemnitee to serve or continue to serve as a director of the Company,
and the Company acknowledges that Indemnitee is relying upon this Agreement in
serving as a director of the Company.


18.Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in a writing identified as such by
all of the parties hereto. Except as otherwise expressly provided herein, the
rights of a party hereunder may be waived only with the written consent of such
party, and no waiver of any of the provisions of this Agreement shall be deemed
or shall constitute a waiver of any other provisions hereof (whether or not
similar) nor shall such waiver constitute a continuing waiver.


19.Duration of Agreement. This Agreement shall continue until and terminate ten
(10) years after the first day on which Indemnitee shall no longer serve as a
director, officer, employee, fiduciary, trustee, or agent of the Company or as a
director, officer, fiduciary, trustee or agent of another entity that such
person is or was serving in such capacity at the request of the Company.


20.Notice Mechanics. All notices, requests, demands or other communications
hereunder shall be in writing and shall be deemed to have been duly given if (i)
delivered by hand and receipted for by the party to whom said notice or other
communication shall have been directed, or (ii) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed:
If to Indemnitee to:


[______________]
[______________]




with a copy to:        Ropes & Gray LLP
Prudential Tower
800 Boylston Street
Boston, Massachusetts 02199
Attn: John M. Loder & Amanda McGrady Morrison



















9

--------------------------------------------------------------------------------




If to the Company, to:
c/o COLE CREDIT PROPERTY TRUST II, INC.
        2325 East Camelback Road
Suite 1100
Phoenix, Arizona 85016
Attn.: General Counsel - Real Estate




with a copy to:        COLE CREDIT PROPERTY TRUST II, INC.
2325 East Camelback Road
Suite 1100
Phoenix, Arizona 85016
Attn.: General Counsel - Capital Markets
 
or to such other address as may have been furnished (in the manner prescribed
above) as follows: (a) in the case of a change in address for notices to
Indemnitee, furnished by Indemnitee to the Company and (b) in the case of a
change in address for notices to the Company, furnished by the Company to
Indemnitee.


21.Contribution. To the fullest extent permissible under applicable law and the
Charter, if the indemnification provided for in this Agreement is unavailable to
Indemnitee for any reason whatsoever, the Company, in lieu of indemnifying
Indemnitee, shall contribute to the amount incurred by Indemnitee, whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement and/or for reasonably incurred Expenses, in connection with any claim
relating to an indemnifiable event under this Agreement, in such proportion as
is deemed fair and reasonable in light of all of the circumstances of such
Proceeding in order to reflect (i) the relative benefits received by the Company
and Indemnitee as a result of the event(s) and/or transaction(s) giving cause to
such Proceeding; and/or (ii) the relative fault of the Company (and its other
directors, officers, employees and agents) and Indemnitee in connection with
such event(s) and/or transaction(s).


22.Governing Law; Submission to Jurisdiction; Appointment of Agent for Service
of Process. This Agreement and the legal relations among the parties shall, to
the fullest extent permitted by law, be governed by, and construed and enforced
in accordance with, the laws of the State of Maryland, without regard to its
conflict of laws rules. The Company and Indemnitee hereby irrevocably and
unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the state courts of
Maryland or federal court sitting in Maryland, in either case sitting in
Baltimore County (together, the “Maryland Court”), and not in any other state or
federal court in the United States of America or any court in any other country,
(ii) consent to submit to the exclusive jurisdiction of the Maryland Court for
purposes of any action or proceeding arising out of or in connection with this
Agreement, (iii) waive any objection to the laying of venue of any such action
or proceeding in the Maryland Court, and (iv) waive, and agree not to plead or
to make, any claim that any such action or proceeding brought in the Maryland
Court has been brought in an improper or otherwise inconvenient forum.


23.Headings. The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.


24.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute one and the same Agreement. Counterpart
signature pages to this Agreement may be delivered by facsimile or electronic
delivery (i.e., by email of a PDF signature page) and each such counterpart
signature page will constitute an original for all purposes.


[Remainder of Page Intentionally Blank]























10

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.


Company:
COLE CREDIT PROPERTY TRUST II, INC.
 
By:___________________________________
Name:
Title:
 
 
Indemnitee:
______________________________________
Name: [ ____________________]


11